DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1752677, filed on 03/30/2017.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation " each cage comprising a plurality of compartments each intended to receive a living organism" in lines 3-4. It is unclear if each cage is intended to receive a living organism, if each compartment is intended to receive a living organism, or if each cage and each compartment are intended to receive a living organism. Additionally, claim 1 recites the limitation “two adjacent compartments” in line 8. It is unclear if the “two adjacent compartments” are the same compartments recited previously in the claim or if the  “two adjacent compartments” are two additional compartments. Additionally, claim 1 recites the limitations “the wall of one separator” and “the wall of another separator” in lines 9-10. There is insufficient antecedent basis for these limitations in the claim as only “a separator between two adjacent compartments having a wall” was recited previously in the claim previously in the claim. Additionally, claim 1 recites the limitation “a compartment” in line 10. It is unclear if the compartment is one of the “plurality of compartments” recited previously in the claim or if the compartment is an additional compartment.
	b. Claim 2 recites the limitations “the walls of one separator” and “the walls of another separator” in lines 1-2. There is insufficient antecedent basis for these limitation in the claim as only “the wall of one separator” and “the wall of another separator” were recited previously in claim 1. Additionally, claim 2 recites the limitation “convergence lines that meet at the observation point” in lines 4-5. It is unclear if the “convergence lines that meet at the observation point” are the same “convergence lines that meet at the 
	c. Claim 3 recites the limitation “the same separator” in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 3 recites the limitation “two adjacent compartments” in line 2. It is unclear if the “two adjacent compartments” are the same “two adjacent compartments”recited previously in claim 1 or if the “two adjacent compartments” are two additional adjacent compartments. Additionally, claim 3 recites the limitation “convergence lines that meet at the observation point” in line 4. It is unclear if the “convergence lines that meet at the observation point” are the same “convergence lines that meet at the observation point” recited previously in claim 1 or additional convergence lines.
	d. Claim 6 recites the limitation “several cages” in line 2. It is unclear if the “several cages” are the same “at least two cages” recited previously in claim 1 or if the “several cages” are several additional cages. Additionally, claim 6 recites the limitation “several compartments” in line 3. It is unclear if the “several compartments” are the same “plurality of compartments” recited previously in claim 1 or if the “several compartments” are several additional compartments. Additionally, claim 6 recites the limitation “an observation point” in lines 3-4. It is unclear if the observation point is the same the same “observation point” recited previously in claim 1 or if the observation point is an additional observation point.
	e. Claim 7 recites the limitation “a cage” in line 1. It is unclear if the cage is one of the same “at least two cages” recited previously in claim 1 or if the cage is an additional cage. 
f. Claim 8 recites the limitation “a cage” in line 2. It is unclear if the cage is one of the same “at least two cages” recited previously in claim 1 or if the cage is an additional cage.
g. Claims 4 and 5 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eng et al. (US Patent Publication 2012/0086802).
	a. Regarding claim 1, Eng discloses a system for studying the behavior of living organisms, in
[FIG. 9], each cage being transparent at least on one observation side in order to allow the observation of living beings from an observation point located at a distance
from the observation side [a side face of the confinement structure directly in front of the side imaging device 11 needs to be transparent for the side imaging device 11 to see the fish [0078]], the compartments being distributed next to each other on the observation side [FIG. 9], the compartments being delimited between them by separators, a separator between two adjacent compartments having a wall in each of said adjacent compartments, the wall of one separator being inclined with respect to the wall of another separator so that the walls of the separators of a compartment are closer together in the direction of the observation side, said separators being aligned along convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]], an imager 7, 11 located at the observation point of each cage [both the top imaging device 7 and the side imaging device 11 are used [0078]], wherein the observation sides of said cages are substantially perpendicular to each other [FIG. 9]. 
	b. Regarding claim 2, Eng discloses the system according to claim 1, wherein the walls of one separator are inclined with respect to the walls of another separator so that the walls of said separator approach the walls of said other separator towards the observation side [FIG. 9] said separators being aligned along convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]].
	c. Regarding claim 3, Eng discloses the system according to claim 1, wherein the walls of the same separator between two adjacent compartments are inclined relative to each other towards the observation side [FIG. 9], said walls being aligned along convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]]. 
	d. Regarding claim 6, Eng discloses the system according to claim 1, wherein the system comprises several cages arranged according to flat or curved sheets, each sheet comprising several compartments regularly distributed [FIG. 9] in front of an observation point [a side face of the confinement structure directly in front of the side imaging device 11 needs to be transparent for the side imaging device 11 to see the fish [0078]; both the top imaging device 7 and the side imaging device 11 are used [0078]; imaging device 7 may be adjusted by moving it [0073]], preferably in the form of a matrix of rows and columns.
	e. Regarding claim 7, Eng discloses the system according to claim 1, wherein a cage is arranged with a vertical observation side and a cage is arranged with a horizontal observation side [both the top imaging device 7 and the side imaging device 11 are used [0078]. 
	g. Regarding claim 8, Eng discloses the system according to claim 1 forming a cube with three sides consisting of a cage [FIG. 1(a)].

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eng et al. (US Patent Publication 2012/0086802).  
	a. Regarding claim, Eng teaches the system according to claim 1 wherein each observation point is located at a distance from the observation side [a side face of the confinement structure directly in front of the side imaging device 11 needs to be transparent for the side imaging device 11 to see the fish [0078]; both the top imaging device 7 and the side imaging device 11 are used [0078]; imaging device 7 may be adjusted by moving it [0073]]. Eng does not specifically teach a distance of less than one meter from the observation side. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eng to include an observation point distance of less than one meter from the observation side because doing so would have provided a suitable observation point distance to capture as much detail as possible for distinguishing relevant features, while allowing for some adjustment, e.g. focusing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	
9. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eng et al. (US Patent Publication 2012/0086802) in view of Baba et al. (US 4,888,703).
a. Regarding claim 5, Eng teaches a circuit for the circulation of fluid, for example water, through the compartments to allow fluid communication between adjacent compartments [inlet pipe can be located anywhere within the top section 3 as long as they do not obstruct the view of the top imaging device 7. An outlet pipe (not shown) is also provided for ensuring a continuous flow of water during monitoring [0073]]. Eng does not specifically teach the separators having openings to allow fluid communication between adjacent compartments. Baba teaches separators having openings to allow fluid communication between adjacent compartments [perforated plates 26, 28, col. 4 line 20] for the purpose of providing a room into which water to be tested is supplied defined by separators having openings to allow fluid communication between adjacent compartments. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eng to include separators having openings to allow fluid communication between adjacent compartments as taught by Baba because doing so would have provided a room into which water to be tested is supplied defined by separators having openings to allow fluid communication between adjacent compartments.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R LARSEN/Examiner, Art Unit 3643